Title: From Thomas Jefferson to Abner Nash, 17 July 1780
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond July 17th. 1780.

I have the honor of inclosing to you a resolution of the general assembly of Virginia on the claims to lands within the neighbourhood of the boundary lately run between our States and to ask the favor of you to transmit to the Speaker of the house of Delegates of your State the inclosed letter containing another copy of the same resolution.
I am with every sentiment of esteem & respect Your Excellency’s mo: obedt. & most hble Servant,

Th: Jefferson

 